Title: Thomas Jefferson to Robert Walsh, 6 February 1820
From: Jefferson, Thomas
To: Walsh, Robert


					
						Dear Sir
						
							Monticello
							Feb. 6. 20.
						
					
					Continual ill health for 18. months past has nearly ended the business of letter-writing with me. I cannot however but make an effort to thank you for your vindicae vindiciae Americanæ against Gr. Britain. the malevolence and impertinence of her critics & writers really called for the rod, and I rejoiced when I heard it was in hands so able to wield it with strength and correctness. your work will furnish the 1st volume of every future American history; the Ante-revolutionary part especially. the latter part will silence the libellists of the day, who finding refutation  impossible, and that men in glass houses should not provoke a war of stones, will be glad of a truce, to hush and be done with it. I wish that, being placed on just the vantage ground by this these able researches and expositions of facts, our own citizens and their antagonists would now bury the hatchet and join in a mutual amnesty. no two nations on earth can be so helpful to each other as friends, nor so hurtful as enemies: and, in spite of their insolence I have ever wished for an honorable and cordial amity with them as a nation. I think the looking glass you have held up to them will now so compleatly humble their pride as to dispose them also to wish and court it.
					
						Here I must lay down my pen with affectionate salutations to you, and, on whichever side of the Styx I may be, with cordial wishes for your health, prosperity and happiness.
						
							Th: Jefferson
						
					
				